blishDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s amendment filed on November 3, 2022 is acknowledged. Accordingly claims 25, 27-28, 30-35, 37-38, and 40-44 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
With respect to independent claim 25, Applicant argues that the combined references fail to teach or suggest all claimed limitations as required. Specifically that Krause does not teach or suggest, inter alia, “detecting, by the remote electronic transaction management system, that an electronic transaction entity system associated with the electronic transaction entity identifier is non-communicative, wherein detecting comprises: transmitting, by the remote electronic transaction management system through a wireless network, a handshake request to the electronic transaction entity system and determining, by the remote electronic transaction management system, that no response to the handshake request is received from the electronic transaction entity system. That no where in Krause is transmission of a handshake request disclosed or even suggested.
In response Examiner respectfully disagrees and submits that Krause does teach or suggest the claimed limitations. For example, with respect to “detecting, by the remote electronic transaction management system, that an electronic transaction entity system associated with the electronic transaction entity identifier is non-communicative, Krause at claim 10, discloses that “when the first credit information is unavailable based on the status of availability for the first credit component due to an outage of the first credit component in response to requesting the first credit information and the second credit information is unavailable based on the status of availability for the second credit component due to an outage of the second credit component in response to requesting the second credit information, assigning a default credit information to the customer, the default credit information indicative of a credit worthiness of the customer.”). Based on the above, is reasonable to assume that one way for the requesting device to know that  the credit component is unavailable is by trying to connect to it or pinging it and there is no response and for this reason the claim limitation is met.
With respect to wherein detecting comprises: transmitting, by the remote electronic transaction management system through a wireless network, a handshake request to the electronic transaction entity system, Krause further disclosed in col. 3, lines 20-61, that “Typically, if any of the backend computer systems (e.g., billing system, number management system, number porting system) is down or unable to respond within a set time, the retail store computer system shuts down or does not operate effectively.” Based on the above, it is clear that the unavailability of the first and second component is dues to the fact that they did not respond to transmitted request within set time frame and for this reason the claim limitation is met.
With respect to “determining, by the remote electronic transaction management system, that no response to the handshake request is received from the electronic transaction entity system” Krause further disclosed in col. 3, lines 20-61, that “Typically, if any of the backend computer systems (e.g., billing system, number management system, number porting system) is down or unable to respond within a set time, the retail store computer system shuts down or does not operate effectively.” Based on the non-responsiveness of the first and second component within set time frame, the requestor will automatically determine that the first and second component or back end systems are down and unable to communicate to the transmitted request within set time frame and for this reason the claim limitation is met.
Applicant further argues with respect to claim 25, that no where in the combined references is the determination of whether the electronic transaction entity or an equivalent thereof (e.g. a financial institution, a payer system, etc.), is a high-volume payer and subsequently generating a substitute electronic transaction approval response.
In response Examiner respectfully disagrees and submits as a preliminary matter that according to Applicant’s specification para. [0130] shows examples of high volume payers to include Visa but does not teach determining or identifying  that the electronic transaction entity is a high volume payer, then generating a substitute electronic transaction approval response as claimed. However Krause also identifies high volume payer system to include credit card companies. Based on the above, the claim limitation is met and the rejection should be maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25, 27-28, 31-35, 37-38 and 40-44, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claims 25, 35 and 44 recites in pertinent parts: “identifying whether the electronic transaction entity system is a high-volume payer”; “…on identifying that the electronic transaction entity is a high-volume payer”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

New Matter:
Claims 25, 35 and 44 recites in pertinent parts: “…“identifying whether the electronic transaction entity system is a high-volume payer”; “…on identifying that the electronic transaction entity is a high-volume payer”
The specification as originally filed contains no support for the above listed limitations in claims 25, 35 and 44
Applicant’s amendments/arguments filed November 3, 2022 have been considered but are deemed without merit since the applicant argues an invention lacking support in the specification and based entirely on new matter. 
Dependent claims 27-28, 31-34, 37-38, 40-43 are also rejected as they depend from the base claims 19 and 20 and therefore rejected by virtue of their dependency from their respective base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27-28, 35, 37, 40 and 44, are rejected under 35 U.S.C. 103(a) as being unpatentable over Krause U.S. Patent No. 8,135,642 B1 in view of Gollin U.S. Patent No. 9,652,769 B1 

As per claims 25, 35 and 44, Krause discloses a computer-implemented method for enhanced electronic transaction processing comprising:
receiving, at a remote electronic transaction management system, electronic transaction data associated with an electronic transaction initiated by a purchaser from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier;
detecting, by the remote electronic transaction management system, that an electronic transaction entity system associated with the electronic transaction entity identifier is non-communicative (see fig. 2 and associated text; see claim 10, which discloses that “when the first credit information is unavailable based on the status of availability for the first credit component due to an outage of the first credit component in response to requesting the first credit information and the second credit information is unavailable based on the status of availability for the second credit component due to an outage of the second credit component in response to requesting the second credit information, assigning a default credit information to the customer, the default credit information indicative of a credit worthiness of the customer.”); 
wherein the detecting comprises:
transmitting, by the remote electronic transaction management system through a wireless network, a handshake request to the electronic transaction entity system (col. 3, lines 20-61, which discloses that “Typically, if any of the backend computer systems (e.g., billing system, number management system, number porting system) is down or unable to respond within a set time, the retail store computer system shuts down or does not operate effectively.”); and
determining, by the remote electronic transaction management system, that no response to the handshake request is received from the electronic transaction entity system (col. 3, lines 20-61, which discloses that “Typically, if any of the backend computer systems (e.g., billing system, number management system, number porting system) is down or unable to respond within a set time, the retail store computer system shuts down or does not operate effectively.”);
identifying whether the electronic transaction entity system is a high-volume payer (col. 4, lines 44-55, which discloses that “The financial system 70 may be a credit processing company, bank or other financial institution that verifies the credit card, debit card, check or other method of the payment is valid and then process the transactions. The financial system 70 may be a bank that verifies that the check is valid and that the checking account has sufficient funds or credit for the transaction.”);
generating, based on the detecting that the electronic transaction entity system is non-communicative and on identifying that the electronic transaction entity is a high-volume payer, a substitute electronic transaction approval response (see claim 10, which discloses that “when the first credit information is unavailable based on the status of availability for the first credit component due to an outage of the first credit component in response to requesting the first credit information and the second credit information is unavailable based on the status of availability for the second credit component due to an outage of the second credit component in response to requesting the second credit information, assigning a default credit information to the customer, the default credit information indicative of a credit worthiness of the customer.”); 
transmitting, at a first time by the remote payment management system, the generated substitute electronic transaction approval response to the POS terminal (see claim 10, which discloses that “when the first credit information is unavailable based on the status of availability for the first credit component due to an outage of the first credit component in response to requesting the first credit information and the second credit information is unavailable based on the status of availability for the second credit component due to an outage of the second credit component in response to requesting the second credit information, assigning a default credit information to the customer, the default credit information indicative of a credit worthiness of the customer.”);  
routing, at a second time by the remote payment management system, the electronic transaction amount and unique account identifier to the electronic transaction entity system, wherein the electronic transaction entity system is determined to be communicative at the second time (col. 3, lines 42-63, which discloses that “Once the transaction is complete, the system may continue to follow-up and complete the transaction processing once the previously unavailable information becomes available again.”; col. 6, lines 17-43, which discloses that “In this case, the method of payment would be accepted and transaction would be processed and the payment would be subsequently verified when one or both of the preferred systems, such as the financial system 70 become available again.”); and
receiving, at the remote payment management system, an electronic transaction approval response from the electronic transaction entity system after the second time (col. 6, lines 17-43, which discloses that “Thus, the retail store 60 system may validate using at least the second best data, even when the financial system 70 is unavailable. In one embodiment, a default approval of any payment method may be accepted where both the financial system 70 and back-up second data source is unavailable for validating or verifying the method of payment.”).
What Krause does not explicitly teach is:
receiving, at a remote electronic transaction management system, electronic transaction data associated with an electronic transaction initiated by a purchaser from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier;
Gollin discloses the method comprising:
receiving, at a remote electronic transaction management system, electronic transaction data associated with an electronic transaction initiated by a purchaser from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier (col. 12, lines 21-44. Which discloses that “As introduced above in connection with FIG. 3, and with reference to both FIG. 1 and FIG. 5, in block 510 the tokenization system 145 receives payment information 502 (e.g., from the billing service system 135 acting as a billing agent for the vendor, or in some instances directly from a vendor).”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of krause and incorporate the method comprising: receiving, at a remote electronic transaction management system, electronic transaction data from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier in view of the teachings of Gollin in order to facilitate transaction.

As per claims 27 and 37, krause further discloses the method, wherein the electronic transaction entity identifier is generated by the POS terminal upon a user selecting an electronic transaction entity via a graphical user interface (GUI) of the POS terminal (col. 4, lines 44-55).

As per claims 28 and 38, Krause further discloses the method, wherein the electronic transaction entity is selected from a group comprising at least one virtual electronic transaction entity system and at least one traditional vehicle electronic transaction entity system (Krause: col. 4, lines 44-55; Gollin: col. 3 line 63-col. 4, line 5).

As per claim 40, krause further discloses the method, wherein the detecting, by the remote electronic transaction management system, that communication with the electronic transaction entity system cannot be established comprises:
generating, by the remote electronic transaction management system, a handshake request (col. 3, lines 20-61);
transmitting, by the remote electronic transaction management system, the handshake request to the electronic transaction entity system (col. 3, lines 20-61); and
determining, by the remote electronic transaction management system, that no response to the handshake request is received from the electronic transaction entity system (col. 3, lines 20-61).

Claims 31 and 41, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krause U.S. Patent No. 8,135,642 B1 in view of Gollin U.S. Patent No. 9,652,769 B1 as applied to claims 25 and 35 above, and further in view of White U.S. Patent Application Publication No. 2012/0233005 A1

As per claims 31 and 41, Krause failed to explicitly disclose the method, wherein the electronic transaction data comprises a merchant identifier and the method further comprises:
generating, by the remote electronic transaction management system, a token based at least in part on the transaction data, wherein the token comprises the unique account number, an expiration date, and a group identifier; and
transmitting, by the remote electronic transaction management system, the token to the POS terminal.
White discloses the method, wherein the electronic transaction data comprises a merchant identifier and the method further comprises:
generating, by the remote electronic transaction management system, a token based at least in part on the transaction data, wherein the token comprises the unique account number, an expiration date, and a group identifier (0064); and
transmitting, by the remote electronic transaction management system, the token to the POS terminal (0064).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Krause and incorporate the method wherein the electronic transaction data comprises a merchant identifier and the method further comprises: generating, by the remote electronic transaction management system, a token based at least in part on the transaction data, wherein the token comprises the unique account number, an expiration date, and a group identifier; and transmitting, by the remote electronic transaction management system, the token to the POS terminal in view of the teachings of White in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

Claims 32-34 and 42-43, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krause U.S. Patent No. 8,135,642 B1 in view of Gollin U.S. Patent No. 9,652,769 B1 and White U.S. Patent Application Publication No. 2012/0233005 A1 as applied to claims 25 and 35 above and further in view of Honnef et al (hereinafter “Honnef”) U.S. Patent Application Publication No. 2012/0066044 A1  

As per claims 32 and 42, krause, Gollin and White failed to explicitly disclose the method, wherein the group identifier is generated in a database to correlate with more than one merchant identifier.
Honnef discloses the method, wherein the group identifier is generated in a database to correlate with more than one merchant identifier (see claim 1).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Krause and incorporate the method wherein the electronic transaction data comprises a merchant identifier and the method wherein the group identifier is generated in a database to correlate with more than one merchant identifier in view of the teachings of Honnef in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

As per claims 33 and 43, krause, Gollin and White failed to explicitly disclose the method, wherein the group identifier allows merchants associated with merchant identifiers correlated with the group identifier to redeem the token.
Honnef discloses the method, wherein the group identifier allows merchants associated with merchant identifiers correlated with the group identifier to redeem the token (basu 0095; Honnef: 0116).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method wherein the group identifier allows merchants associated with merchant identifiers correlated with the group identifier to redeem the token in view of the teachings of Honnef in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

As per claim 34, krause failed to explicitly disclose the method, further comprising:
receiving, by the remote electronic transaction management system, the token from the POS terminal;
determining, by the remote electronic transaction management system, whether the group identifier is correlated with a merchant identifier associated with the POS terminal; and
based on determining that the group identifier is correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic transaction management system, the unique account identifier to the electronic transaction entity system, or
based on determining that the group identifier is not correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic
 transaction management system, an electronic transaction decline message to the POS terminal.
Honnef discloses the method, further comprising:
receiving, by the remote electronic transaction management system, the token from the POS terminal (Honnef 0116);
determining, by the remote electronic transaction management system, whether the group identifier is correlated with a merchant identifier associated with the POS terminal (Honnef: see claim 1); and
based on determining that the group identifier is correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic transaction management system, the unique account identifier to the electronic transaction entity system (Honnef: see claim 1, see claim 33), or
based on determining that the group identifier is not correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic
 transaction management system, an electronic transaction decline message to the POS terminal (Honnef: see claim 1; see claim 33).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method further comprising: receiving, by the remote electronic transaction management system, the token from the POS terminal; determining, by the remote electronic transaction management system, whether the group identifier is correlated with a merchant identifier associated with the POS terminal; and based on determining that the group identifier is correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic transaction management system, the unique account identifier to the electronic transaction entity system, or based on determining that the group identifier is not correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic
 transaction management system, an electronic transaction decline message to the POS terminal in view of the teachings of Honnef in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
The present application is being examined under the pre-AIA  first to invent provisions. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 10, 2022